 Case 2:19-cv-12479-NGE-KGA ECF No. 6, PageID.17 Filed 08/29/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

CLAUDE GREINER,
                                                           No. 19-12479
              Plaintiff,
                                                           Honorable Nancy G. Edmunds
v.

CADILLAC ACCOUNTS RECEIVABLE
MANAGEMENT, INC.,

           Defendant.
________________________________________/

                               ORDER TO SHOW CAUSE

       IT IS HEREBY ORDERED that Defendant shall, within twenty-one (21) days of

this Order, SHOW CAUSE in writing why this case should not be remanded to the

36th Judicial District Court of the State of Michigan for lack of subject matter

jurisdiction, specifically the lack of a federal question as required by 28 U.S.C. § 1331.

       Plaintiff initiated this action in small claims court by filing a one-page affidavit

and claim alleging Defendant violated “the Michigan TCPA and illegal debt collection

practices.” (Dkt. 1-1, PgID 8.) Defendant removed the suit to this Court, asserting

federal question jurisdiction, because “[t]he TCPA is a federal statute” and the

allegation of “illegal debt collection practices” is “understood by Defendant to refer to

the Federal Fair Debt Collection Practices Act.” (Dkt. 1, PgID 2-3.)

       While Defendant is correct that the TCPA is a federal statute, Plaintiff’s

reference to “the Michigan TCPA” may be fairly read as bringing a claim under

Michigan law. Indeed, Michigan law imposes liability for some of the same conduct

prohibited by the TCPA. See Mich. Comp. Laws § 445.1776. Similarly, the allegation
 Case 2:19-cv-12479-NGE-KGA ECF No. 6, PageID.18 Filed 08/29/19 Page 2 of 2




of “illegal debt collection practices” may be construed as a claim under Michigan’s

counterpart to the Fair Debt Collection Practices Act—the Michigan Collection

Practices Act.

       This Order to Show Cause constitutes notice under Local Rule 41.2 of the

Local Rules for the Eastern District of Michigan of the Court’s intent to remand this

case on its own motion for lack of subject matter jurisdiction, unless Defendant can

demonstrate that the Court does have jurisdiction in this case.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

Dated: August 29, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on August 29, 2019, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager
